


Exhibit 10.9.12

 

ARCH CAPITAL GROUP LTD.
Restricted Share Agreement

 

THIS AGREEMENT, dated as of April 28, 2005, between Arch Capital Group Ltd. (the
“Company”), a Bermuda company, and                                (the
“Director”).

 

WHEREAS, the following terms reflect the Company’s 2002 Long Term Incentive and
Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.

 


1.             AWARD OF SHARES.  PURSUANT TO THE PROVISIONS OF THE PLAN, THE
TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE, THE DIRECTOR IS HEREBY
AWARDED 875 RESTRICTED SHARES (THE “AWARD”), SUBJECT TO THE TERMS AND CONDITIONS
HEREIN SET FORTH.  CAPITALIZED TERMS USED HEREIN AND NOT DEFINED SHALL HAVE THE
MEANINGS SET FORTH IN THE PLAN.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS
AGREEMENT AND THE PLAN, THE PLAN SHALL CONTROL.


 


2.             TERMS AND CONDITIONS.  IT IS UNDERSTOOD AND AGREED THAT THE AWARD
OF RESTRICTED SHARES EVIDENCED HEREBY IS SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


 

(A)           VESTING OF AWARD.  SUBJECT TO SECTION 2(B) BELOW AND THE OTHER
TERMS AND CONDITIONS OF THIS AGREEMENT, THIS AWARD SHALL BECOME VESTED ON
APRIL 27, 2006.  UNLESS OTHERWISE PROVIDED BY THE COMPANY, ALL DIVIDENDS AND
OTHER AMOUNTS RECEIVABLE IN CONNECTION WITH ANY ADJUSTMENTS TO THE SHARES UNDER
SECTION 4(C) OF THE PLAN SHALL BE SUBJECT TO THE VESTING SCHEDULE IN THIS
SECTION 2(A).  NOTWITHSTANDING THE FOREGOING, IF A CHANGE IN CONTROL OCCURS AND
THE DIRECTOR CEASES TO BE A DIRECTOR OF THE COMPANY FOR ANY REASON, THEN THE
RESTRICTED SHARES SHALL BECOME IMMEDIATELY VESTED IN FULL UPON SUCH TERMINATION
OF SERVICE.

 

For purposes of this Agreement, a “Change in Control” shall be deemed to occur
if any “person” (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than a Permitted Person, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of Voting Securities representing more than 50% of the total
voting power of all then outstanding Voting Securities.

 

“Permitted Persons” means (A) the Company; (B) any Related Party; (C) Hellman &
Friedman or any of its subsidiaries or investment funds managed or controlled by
Hellman & Friedman; (D) Warburg Pincus or any of its subsidiaries or any
investment funds managed or controlled by Warburg Pincus or any of its
subsidiaries; or (E) any group (as defined in Rule 13b-3 under the Exchange Act)
comprised of any or all of the foregoing.

 

“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
stockholders of the

 

--------------------------------------------------------------------------------


 

Company in substantially the same proportion as their ownership of Voting
Securities immediately prior to the transaction.

 

“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.

 

(B)           TERMINATION OF SERVICE; FORFEITURE OF UNVESTED SHARES.  EXCEPT AS
OTHERWISE SET FORTH IN SECTION 2(A) ABOVE, IN THE EVENT THE DIRECTOR CEASES TO
BE A DIRECTOR OF THE COMPANY PRIOR TO THE DATE THE RESTRICTED SHARES OTHERWISE
BECOME VESTED DUE TO HIS OR HER DEATH OR PERMANENT DISABILITY (AS DEFINED IN THE
COMPANY’S INCENTIVE COMPENSATION PLAN), THE RESTRICTED SHARES SHALL BECOME
IMMEDIATELY VESTED IN FULL UPON SUCH TERMINATION OF SERVICE.  IF THE DIRECTOR
CEASES TO BE A DIRECTOR OF THE COMPANY FOR ANY OTHER REASON PRIOR TO THE DATE
THE RESTRICTED SHARES BECOME VESTED, THE AWARD SHALL BE FORFEITED BY THE
DIRECTOR AND BECOME THE PROPERTY OF THE COMPANY.

 

(C)           CERTIFICATES.  EACH CERTIFICATE ISSUED IN RESPECT OF RESTRICTED
SHARES AWARDED HEREUNDER SHALL BE DEPOSITED WITH THE COMPANY, OR ITS DESIGNEE,
TOGETHER WITH, IF REQUESTED BY THE COMPANY, A STOCK POWER EXECUTED IN BLANK BY
THE DIRECTOR, AND SHALL BEAR A LEGEND DISCLOSING THE RESTRICTIONS ON
TRANSFERABILITY IMPOSED ON SUCH RESTRICTED SHARES BY THIS AGREEMENT (THE
“RESTRICTIVE LEGEND”).  UPON THE VESTING OF RESTRICTED SHARES PURSUANT TO
SECTION 2(A) HEREOF AND THE SATISFACTION OF ANY WITHHOLDING TAX LIABILITY
PURSUANT TO SECTION 5 HEREOF, THE CERTIFICATES EVIDENCING SUCH VESTED SHARES,
NOT BEARING THE RESTRICTIVE LEGEND, SHALL BE DELIVERED TO THE DIRECTOR.

 

(d)           Rights of a Stockholder.  Prior to the time a Restricted Share is
fully vested hereunder, the Director shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Shares.  During such period,
the Director shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to
Section 2(a) hereof) at the time paid on such Restricted Shares.

 

(e)           No Right to Continued Services.  This Award shall not confer upon
the Director any right with respect to continuance of services with the Company
nor shall this Award interfere with the right of the Company to terminate the
Director’s services at any time.

 


3.             TRANSFER OF SHARES.  THE SHARES DELIVERED HEREUNDER, OR ANY
INTEREST THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED, OR
TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN WHOLE OR IN PART, ONLY IN
COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS AS SET FORTH IN THE
GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE UNITED STATES FEDERAL AND STATE
SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR REGULATIONS AND THE TERMS AND
CONDITIONS HEREOF.


 


4.             EXPENSES OF ISSUANCE OF SHARES.  THE ISSUANCE OF STOCK
CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE DIRECTOR.  THE COMPANY
SHALL PAY, AND INDEMNIFY THE DIRECTOR FROM AND AGAINST ANY ISSUANCE, STAMP OR
DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES) OR CHARGES IMPOSED BY ANY
GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN INCOME TAXES) OR BY REASON OF
THE ISSUANCE OF SHARES.

 

2

--------------------------------------------------------------------------------


 


5.             WITHHOLDING.  NO LATER THAN THE DATE OF VESTING OF (OR THE DATE
OF AN ELECTION BY THE DIRECTOR UNDER SECTION 83(B) OF THE CODE WITH RESPECT TO)
THE AWARD GRANTED HEREUNDER, THE DIRECTOR SHALL MAKE ARRANGEMENTS SATISFACTORY
TO THE COMMITTEE REGARDING PAYMENT OF ANY FEDERAL, STATE OR LOCAL TAXES OF ANY
KIND REQUIRED BY LAW TO BE WITHHELD AT SUCH TIME WITH RESPECT TO SUCH AWARD AND
THE COMPANY SHALL, TO THE EXTENT PERMITTED OR REQUIRED BY LAW, HAVE THE RIGHT TO
DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE DIRECTOR, FEDERAL,
STATE AND LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD AT SUCH TIME.


 


6.             REFERENCES.  REFERENCES HEREIN TO RIGHTS AND OBLIGATIONS OF THE
DIRECTOR SHALL APPLY, WHERE APPROPRIATE, TO THE DIRECTOR’S LEGAL REPRESENTATIVE
OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC REFERENCE TO SUCH LEGAL
REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR PROVISION OF THIS
AGREEMENT.


 


7.             NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR BY COURIER, OR SENT BY CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY ADDRESSED TO THE PARTY CONCERNED
AT THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY
SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE OF:


 

If to the Company:

 

Arch Capital Group Ltd.

Wessex House

45 Reid Street
Hamilton HM 12, Bermuda

Attn.:  Secretary

 

If to the Director:

 

To the last address delivered to the Company by the

Director in the manner set forth herein.

 


8.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICT OF LAWS.


 


9.             ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND
ANY PREVIOUS AGREEMENT OR UNDERSTANDING AMONG THE PARTIES WITH RESPECT THERETO
IS SUPERSEDED BY THIS AGREEMENT AND THE PLAN.


 


10.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO COUNTERPARTS,
EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

By:

 

 

 

 

4

--------------------------------------------------------------------------------
